ACHESON, Circuit Judge.
The question presented by this appeal is substantially the same as the question we have just considered and determined in the case of the United States v. H. Bayersdorfer & Company, 126 Fed. 732. The importation here involved was of merchandise invoiced as crude flint stone. The collector assessed it for duty under paragraph 98 of the tariff act of October 1, 1890, c. 1244, § 1, Schedule B, 26 Stat. 571. The importers filed a protest against the collector’s classification and assessment, claiming free entry under paragraph 574 of said act of 1890, c. 1244, § 2, Free Eist, 26 Stat. 606. The Board of United States General Appraisers held that paragraph 574 did not apply, and affirmed the collector’s decision. The board expressed the view that paragraph 651 of the free list (26 Stat. 607) applied, but held that, inasmuch as the importers had not called the attention of the collector to that paragraph, but in their protest had put their claim upon paragraph 574, they were bound thereby. Upon an appeal to the Circuit Court by the importers they claimed under paragraph 651 of said act. The court sustained the appeal, and reversed the decision of the Board of Appraisers. For the reasons stated at length in our opinion in United States v. H. Bayersdorfer & Company, 126 Fed. 732 (which we need not repeat here), we think that the court should have affirmed the decision of the Board of Appraisers.
The decree of the Circuit Court is reversed, and the decision of the Board of United States General Appraisers is affirmed.